Citation Nr: 1312213	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-18 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to an initial, compensable disability rating for erectile dysfunction. 

3. Entitlement to a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine.

4. Entitlement to a disability rating higher than 20 percent for cervical strain. 

5. Entitlement to a disability rating higher than 10 percent for right patellofemoral pain syndrome. 

6. Entitlement to a disability rating higher than 10 percent for left patellofemoral pain syndrome. 

7. Entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k) for loss of use of a creative organ. 

8. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issues in July 2008, October 2008, and September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit(s) sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

A hearing was held on January 29, 2013, by means of video conferencing equipment with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  During the Board hearing the Veteran submitted additional evidence with a waiver for initial RO review.  In May 2011, the Veteran submitted a waiver for initial RO review of all evidence received subsequent to the June 2010 supplemental statement of the case (SSOC).  

A review of the Virtual VA paperless claims processing system includes the transcript of the January 2013 Board hearing, the October 2008 rating decision which denied a rating higher than 20 percent for cervical strain, and VA progress notes from 2002 to 2012.  Other documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for an acquired psychiatric disorder, a rating higher than 10 percent for left patellofemoral pain syndrome, and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the videoconference Board hearing, on January 29, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the following claims: entitlement to an initial compensable disability rating for erectile dysfunction, a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine, a disability rating higher than 20 percent for cervical strain, a rating higher than 10 percent for right patellofemoral pain syndrome, and entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k).



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met for the following claims: entitlement to an initial compensable disability rating for erectile dysfunction, a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine, a disability rating higher than 20 percent for cervical strain, a rating higher than 10 percent for right patellofemoral pain syndrome, and entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran during his January 2013 Board hearing withdrew his appeal with regard to the following claims: entitlement to an initial compensable disability rating for erectile dysfunction, a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine, a disability rating higher than 20 percent for cervical strain, a rating higher than 10 percent for right patellofemoral pain syndrome, and entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k).  Hence there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues and they are dismissed.



ORDER

The appeal is dismissed as to the following issues: entitlement to an initial compensable disability rating for erectile dysfunction, a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine, a disability rating higher than 20 percent for cervical strain, a rating higher than 10 percent for right patellofemoral pain syndrome, and entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. 
§ 1141(k).  


REMAND

During the January 2013 Board hearing, the Veteran submitted a decision from the Social Security Administration (SSA) dated in January 2013 granting him disability benefits based on multiple disabilities to include the left knee, major depressive disorder and anxiety disorder.  As the SSA records are pertinent to the issues currently on appeal, an attempt needs to be made to obtain them and associate them with the claims folder.  

In January 2013, the Veteran testified that he had instability in the left knee and was entitled to a separate evaluation for left knee instability.  On his last VA examination in March 2008, the Veteran did not complain of instability and therefore the evidence suggests a material change to warrant a reexamination under 38 C.F.R. § 3.327.  As for the claim for a TDIU rating, the Veteran testified that when he was employed he missed several days of work per week due to his service-connected disabilities, namely his service-connected back and knees.  The Veteran stated that his psychiatric disorder was due to events that occurred during his peacekeeping operation in 1999 where "they had people's heads on poles that were on fire".  He also indicated that his psychiatric disorder was secondary to his service-connected back and knees.  Therefore the secondary service connection theory of entitlement regarding the psychiatric disorder must be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

The Veteran's claim of entitlement to service connection for a psychiatric disorder was received in February 2010.  A review of the evidence shows that the Veteran's psychiatric disorder has been variously diagnosed as generalized anxiety disorder, attention deficit hyperactivity disorder, and depressive disorder (see June 2011 VA progress note); bulimia nervosa purging type and personality disorder (see August 2011 VA progress note); bipolar disorder (see April 2007 VA psychiatry outpatient note); and impulse control disorder (see June 2011 VA progress note).  In April 2011, the Veteran stated that he was diagnosed with posttraumatic stress disorder (PTSD) by a private examiner.  On VA examination in August 2012, the Veteran was diagnosed with a mood disorder and the examiner in an addendum opinion in September 2012 concluded that the Veteran's mood disorder was not incurred in or caused by his depression during service.  As the examiner did not address the Veteran's other psychiatric diagnoses of record and the issue is being remanded for SSA records and private medical records, the Veteran should be afforded another VA psychiatric examination to determine all of his psychiatric diagnoses and whether they are related to service.  

The Veteran has been scheduled for multiple VA examinations in the past, including in October 2008, September 2009, May 2010, and September 2010 for which he failed to report.  He subsequently explained that he did not show for the examinations because he either cancelled them or did not receive from VA a timely notice of the examinations at his new address (see statements dated in October 2008, November 2010, April 2011, and May 2011).  He testified that he was unable to report to his VA TDIU examination in September 2009 because he was incarcerated at that time.  The Board finds that the Veteran has demonstrated good cause for not reporting for his previous VA examinations under 38 C.F.R. § 3.655.  Therefore he should be afforded one more opportunity to be scheduled for the necessary VA examinations.  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically advises him of the amendments of 38 U.S.C.A. § 3 .310(b), effective as of October 10, 2006, and the evidence required to support a claim of service connection for an acquired psychiatric disorder secondary to his service-connected disabilities.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include private medical treatment for a psychiatric disorder to include PTSD.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits granted in January 2013.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
   
4. Afterwards, schedule the Veteran for a VA joints examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 

The evaluation of the left knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  If feasible, any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  

The examiner should determine whether this is instability or recurrent subluxation of the left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

The examiner is requested to comment on the affect the Veteran's service-connected disabilities have on his ability to be substantially and gainfully employed, to include sedentary and physically active employment.  The examiner should note that the Veteran is service-connected for the following disabilities: degenerative disc disease of the lumbar spine, cervical strain, right patellofemoral syndrome, left patellofemoral syndrome, scars associated with lipoma excisions from the right forearm and left axilla, tinea pedis and tinea cruris, and erectile dysfunction.  The examiner should consider that the Veteran has a 2 year college education and was last employed in May 2007 as a loan officer for a finance corporation.  The examiner should also consider the Veteran's April 2011 statement that he has problems sitting or standing for prolonged periods of time and cannot carry anything over 10 pounds.  

A complete rationale must be given for any opinion expressed, foundation for all conclusions should be set forth, and the examiner should consider the Veteran's complaints.  If the examiner is not able to provide an opinion, he or she should explain why.
   
5. After the development listed above has been completed, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  

The examiner must:

a.) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is related to service.  

b.) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include generalized anxiety disorder, attention deficit hyperactivity disorder, depressive disorder, bulimia nervosa purging type, mood disorder, bipolar disorder, and impulse control disorder is related to service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

The examiner must also comment on whether there was a disability resulting from a mental disorder that was superimposed upon the personality disorder during service.  

In formulating the opinions the examiner is asked to consider all the relevant evidence in the claims file, including, but not limited to the inservice general medical examination in May 2002 whereby the examiner noted that the Veteran had depression and evaluated his neuropsychiatric status as normal.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

c.) For each psychiatric disorder diagnosed that is not found to be directly related to the Veteran's service, the examiner must provide an opinion whether such disorder was caused or aggravated by (i.e., increased in severity due to) the Veteran's service-connected degenerative disc disease of the lumbar spine, cervical strain, right patellofemoral syndrome, left patellofemoral syndrome, scars associated with lipoma excisions from the right forearm and left axilla, tinea pedis and tinea cruris, and erectile dysfunction.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

d.) The examiner should provide a GAF. 

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

6. The Veteran is advised that his cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

7. Send the Veteran's claims file to a Vocational Rehabilitation specialist for determination of whether the Veteran is capable of substantially gainful employment given his service connected disabilities.

8. Then re-adjudicate the claims, to include consideration of the Veteran's alleged secondary service connection theory of entitlement as to the psychiatric disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC.  Then, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


